Title: To Benjamin Franklin from Caleb Lownes, 6 June 1777
From: Lownes, Caleb
To: Franklin, Benjamin


London June 6th. 1777
You will I hope in some degree pardon the Liberty I have taken, of interrupting you at this time, when You are informd the reason of my thus Addressing You.

I am so far made acquainted with Your Commission, as to believe it to be of too much Consequenc to be often intruded with Letters of so trivial and Singular a Nature, wich I could wish for the Good of my Country has not and I hope never may be the Case during the present Glorious Contest, when the Situation of affairs calls every Man, who has the Good of his Country at Heart to be at home and lend a helping hand to secure those inestimable Priveliedges which is undoubtedly the birthright of every American, and which he wishes and expects to enjoy in time to Come (unless he should be absent for some good Purpose or other).
As I am now incapable of rendering any Service to my Country, I thought it would be proper for me (as I receiv’d my existance in America a Country I ever esteem’d and Where by the blessing of God I intend finishing the Remainder of my days) for my own Peace and Reputation to lay before You as an Ambassador of the United States the Cause of my being here, and my reasons for tarrying here untill the ensuing spring that by having Your Advice it might in some degree Alleviate the Censure that might be entertaind against me by my Countrymen, as I am fully determined to abide by Your Instructions whatever my expectation of improvement may be (as that is all I have to detain me).
As I left the Continent with the Consent of both the Officers and Soldiers of the Company I belong’d to, Commanded by Captn. Cowperthwaite, with the Knowledge [of] Mr. Rittenhouse and Mr. Hillegas, by whom I was employed, for the Honourable Congress and Committe of Safety of Philadelphia.

So that having left America with Reputation, should be happy to meet my Countrymen with a Conscience, clear of having Committed any thing that might Subject me to their Censure.
The following is an Account of my time, from my leaving Philadelphia to my Arrival here.
I saled from Philadelphia for Curacoa the 22nd. of July 1776, but falling to Leeward of the Island, we stood for St. Nicholas Mole in Hispaniola where we arriv’d the 4th of September following, having disposed of my Small Adventure, I was applyed to by Mr. Peter Wikoff of Philadelphia, to go to Jamaica to receive a Sum of Money to the Amount of £1800, which he informed me was due him, by Messrs: Morris and Inglis of Kingston (Mr. Wikoff thinking it not prudent to go himself, there being a Proclamation and Reward for apprehending him, upon an Information lodged against him in Dominica) who informed Mr. Wikoff by Letter was ready for any Person he should appoint to receive it.
Accordingly I sailed for Kingston the 21st and arriv’d the 25th. of Sepr. when instead of finding the Money Ready, the Accounts were not drawn out: After Waiting 4 Weeks they were drawn and ballanced in the stead of £1800 being due there was but £500 and of that I could receive but 450 Dollars.
During my stay here I was seized with a Fever. Mr. Morris going to the Mole the Commission of the Sum I was to receive, not being sufficient to pay my Passage up to the Mole, I thought it most prudent both for Mr. Wikoffs Interest and my Safety to send the Money by Mr. Morris.
I being thus Situated from home my Letters of Credit being for Curacoa, and my Cash being low and I in a Weakly State of Body and an information lodged against me, for having bore Arms in the American Service, by a Son of the Widow Craythorne, was advisd to keep Close to my Room. Captn: Gregory of Philada. coming to see me gave me an Invitation on board his Vessel thinking it more likely to restore my Health, than to be confined on Shore, I accepted his invitation, while here I was advis’d of my danger if I went to Kingston as I must have tarried there some time before I could get a Passage to Curracoa, he further extended his Kindness to me and offer’d me a Passage to London. I thought that I could not do better than accepte his Offer, for the following reasons, that I should have a Chance of being taken, and if not, I should see London, be able to inform myself of some of the infamous Practices I always believ’d the M[inistr]y to use in order to Mislead and Deceive the People and what I have found to be the Case (add to this my Curiosity as a Young Man) and then to Return by the Vessel. But since my arrival the Vessel being sold, meeting with some Friends here, I receiv’d a small Sum, sufficient however to keep me from Want, I sat myself to Work at the Engraving Business, (to which I serv’d my time in Philada:) and am now with a Person who (is a friend to America) and hath proved one to me, as he not only gave me employment but does every thing in his Power to perfect me in the Business. This Sir is the true State of my Case and the Motives for proposing to stay untill the Spring, if you Should think it prudent, or Wether by Staying I should Hazard either my Fathers or my Own Reputation. Your Advice on this Occasion will be esteem’d a Great Favour Confer’d upon, and will be Strictly attended to by Sir Your Humble Servant
Caleb Lownes Son of John Lownes
 
Notation: Caleb[?] Lownes Londres 6. juin 1777
